     Case 1:19-cv-02446 Document 1 Filed 08/28/19 USDC Colorado Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No.:
MICHAEL QUINTANA,

        Plaintiff,

v.

WAL-MART STORES, INCORPORATED,

        Defendant.

                          DEFENDANT’S NOTICE OF REMOVAL


TO:     PLAINTIFF AND HER ATTORNEYS OF RECORD

        PLEASE TAKE NOTICE that Defendant Wal-Mart Stores, Incorporated, by and through

its counsel, Debra K. Sutton of Sutton | Booker | P.C., and pursuant to 28 U.S.C. §§ 1332, 1441,

1446, Fed. R. Civ. P. 81(c), and D.C.Colo.LCivR 81.1, hereby submits this Notice of Removal as

follows:

                      INTRODUCTION AND BASIS FOR REMOVAL

        1.      Wal-Mart Stores, Incorporated (“Wal-Mart”) is the Defendant in the above titled

action, originally filed in the District Court, Boulder County, Colorado, Case No.

2019CV030678. On or about July 12, 2019, Plaintiff, Michael Quintana (“Mr. Quintana”) filed

his Complaint and Jury Demand in Boulder County District Court, Colorado. The Complaint

seeks recovery of damages as to Wal-Mart based on allegations of breaching their duty of care to

correct dangerous conditions created by ice on the premises. See generally Plaintiff’s Complaint

and Jury Demand, Exhibit A.
   Case 1:19-cv-02446 Document 1 Filed 08/28/19 USDC Colorado Page 2 of 4




       2.      Any civil action brought in a state court of which the district courts of the United

States have original jurisdiction, may be removed by the defendant, to the district court of the

United States for the district and division embracing the place where such action is pending. 28

U.S.C. § 1441(a). The district courts of the United States have original jurisdiction of all actions

between the citizens of different states, when the amount in controversy exceeds $75,000. 28

U.S.C. § 1332(a)(1).

       3.      The present action is between citizens of different states. Mr. Quintana is a

citizen of the State of Colorado. See Exhibit A at ¶ 1. Defendant Wal-Mart is a citizen of the

state of Arkansas. See Documents on File with Colorado Secretary of State, Exhibit B; see also

Exhibit A at ¶ 3.

       4.      Plaintiff’s Complaint alleges he “suffered physical and mental injuries, economic

damages, noneconomic damages, and physical impairment.” See Exhibit A at ¶ 7. Further,

Plaintiff’s Complaint also alleges that he “suffered physical injuries; permanent disfigurement

and impairment; physical and emotional pain and suffering; loss of enjoyment of life, medical

and doctors' bills; wage loss and loss of earning capacity” See Exhibit A at ¶ 22. Additionally,

in District Court Civil (CV) Case Cover Sheet, Exhibit C, Plaintiff states’ he seeks’ more than

$100,000 in damages. See Exhibit C at 3.

       5.      Therefore, as the diversity of citizenship and amount in controversy requirements

have been met, this Court has original jurisdiction of this matter. Accordingly, Plaintiff’s action

is properly removable to this Court pursuant to 28 U.S.C. § 1441(a).

       6.      This Notice of Removal is timely under 28 U.S.C. §1446(b). Wal-Mart has thirty

(30) days from the date it was served with Plaintiff’s Complaint to file its Notice of Removal.


                                                 2
   Case 1:19-cv-02446 Document 1 Filed 08/28/19 USDC Colorado Page 3 of 4




Wal-Mart was served with Plaintiff’s Complaint and Jury Demand in this matter on August 7,

2019. See Exhibit F. Thus, Wal-Mart’s Notice of Removal is due September 6, 2019.

                COMPLIANCE WITH PROCEDURAL REQUIREMENTS

       7.      Pursuant to 28 U.S.C. § 1446(a), Fed. R. Civ. P. 81(c) and D.C.Colo.LCivR 81.1,

a copy of all process, pleadings, and orders that were served by the parties are attached.

Undersigned counsel will promptly file a Notice of Intent to Remove with the District Court for

the County of Boulder. See Exhibit G. The process, pleadings, and orders are captioned as

follows:

       Exhibit C     District Court Civil (CV) Case Cover Sheet for Initial Pleading of

Complaint, Counterclaim, Cross-Claim or Third Party Complaint;

       Exhibit E     Summons to Wal-Mart;

       Exhibit A     Complaint and Jury Demand;

       Exhibit F     Service of Process Transmittal regarding Wal-Mart.

       No trial, hearings, or other proceedings are currently scheduled in the District Court for

the County of Boulder. Wal-Mart has complied with the requirements of 28 U.S.C. § 1446, Fed.

R. Civ. P. 81(c), and D.C.Colo.LCivR 81.1.

       9.      Pursuant to 28 U.S.C. § 1446(b), a copy of this Notice of Removal will be

promptly filed with the Clerk of Court for the County of Boulder in Civil Action No.

2019CV030678. Also, pursuant to U.S.C. § 1446(d), undersigned counsel will promptly provide

this Notice of Removal to Plaintiff’s counsel. The register of actions is attached as Exhibit D.

       WHEREFORE, pursuant to this Notice of Removal and 28 U.S.C. § 1441, Defendant,

Wal-Mart Stores, Incorporated respectfully requests that this case be removed from the District


                                                 3
   Case 1:19-cv-02446 Document 1 Filed 08/28/19 USDC Colorado Page 4 of 4




Court for the County of Boulder, that this Court take jurisdiction of and enter such further orders

as may be necessary and proper for the continuation of this action, and that the Defendant be

afforded such further relief as this Court deems just and appropriate.

       Respectfully submitted this 28th day of August, 2019.


                                              /s/ Debra K. Sutton
                                              Debra K. Sutton
                                              Sutton | Booker | P.C.
                                              4949 S. Syracuse, Suite 500
                                              Denver, Colorado 80237
                                              Telephone: 303-730-6204
                                              Facsimile: 303-730-6208
                                              E-Mail: dsutton@suttonbooker.com
                                              Attorneys for Defendant,
                                              Wal-mart Stores, Incorporated

                                CERTIFICATE OF SERVICE

       I hereby certify that on this 28th day of August, 2019, I electronically filed a true and

correct copy of the above and foregoing Defendant’s Notice of Removal with the Clerk of Court

using the CM/ECF system which will send notification of such filing to the following:


       Saira P. Malik
       Benjamin E. Kleckner
       Malik Law
       4450 Arapahoe Ave., Unit 4102
       Boulder CO 80303

                                      /s/ Debra K. Sutton
                                      A duly signed original is on file at
                                      Sutton | Booker | P.C.




                                                 4
